Citation Nr: 1212636	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy and partial facetectomy, from January 1, 2008.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to August 1982.  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO rating decision.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in March 2010.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, the issue of service connection for the cervical spine, claimed as secondary to the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy and partial facetectomy has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions to describe certain manifestations of the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy and partial facetectomy, to include pain, limited motion and muscle spasm in the thoracolumbar spine, but neither unfavorable ankylosis of the thoracolumbar spine nor incapacitating episodes due to intervertebral disc syndrome is demonstrated.  

2.  From January 1, 2008, the service-connected lumbar spine disability is shown to be productive of a disability picture manifested by objective evidence of functional loss due to pain and with repetitive movement with forward flexion of the thoracolumbar spine limited to 30 degrees or less; neither unfavorable ankylosis of the thoracolumbar spine nor incapacitating episodes having a total duration of at least 6 weeks during the past 12 months due to any intervertebral disc syndrome is demonstrated.  


CONCLUSION OF LAW

For the period of the appeal, the criteria for the assignment of an evaluation in excess of 40 percent for the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy and partial facetectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2007, February 2008, April 2008, and December 2011 letters. 

The February 2007 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in a February 2012 Supplemental Statement of the Case (SSOC).  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including being accorded two hearings and submitting numerous written statements on her behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of her service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, various private and VA treatment records, and Social Security Administration (SSA) records identified by the Veteran have been associated with the claims file.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

Moreover, the Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Rating Criteria

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90 degrees in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2011).  

The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, provides: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

40%	Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the 	thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of 	the entire thoracolumbar spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003) 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months;  

40%	With incapacitating episodes having a total duration of at least 4 weeks but 	less than 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  


Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

By way of background, in June 2005 the Veteran was granted service connection for degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy, and partial facetectomy, and assigned a temporary evaluation of 100 percent, effective October 28, 2004, and a 10 percent evaluation, effective on January 1, 2005.  

In a November 2005 rating decision, issued in December 2005, the RO granted an extension of the temporary total evaluation from January 1, 2005 to April 1, 2005, and assigned a 10 percent evaluation from April 1, 2005.  

In an April 2007 rating decision, the RO granted service connection for lumbar scar, with an assigned evaluation of 10 percent, effective on February 28, 2007, and for right leg neuralgia, with a noncompensable evaluation, effective on February 28, 2007, and confirmed and continued the 10 percent evaluation for the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy, and partial facetectomy.  

In a September 2007 rating decision, issued in October 2007, the RO granted a temporary evaluation, effective on June 12, 2007, based on surgical or other treatment necessitating convalescence, and the 10 percent evaluation was assigned effective on October 1, 2007.  

In an August 2008 rating decision, the RO granted an extension of the temporary total evaluation for the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy, and partial facetectomy, extended from October 1, 2007 to January 1, 2008, and assigned a 40 percent evaluation, effective on January 1, 2008.  

In a statement received in September 2008, the Veteran conveyed her satisfaction with the extension of the assigned temporary total evaluation from October 1, 2007 to January 1, 2008, but expressed her disagreement with terminating the 100 percent rating on January 1, 2008.  

She asserts that her 100 percent rating should be continued to the present and requested a higher evaluation that 40 percent for the service-connected lumbar spine disability beginning on January 1, 2008.  In a statement received in December 2008, she asserted that she now has nerve damage in her back due to her last surgery.  

In an October 2009 rating decision, the RO granted service connection for left leg and right leg sciatic nerve involvement, and assigned separate evaluations of 10 percent, effective on April 7, 2008 and 20 percent, effective on August 14, 2009, respectively.  

In this decision, the RO also reduced the 10 percent rating for the service-connected lumbar scar to noncompensable, and denied service connection for degenerative arthritis of the left knee and for entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  

In a rating decision, dated in November 2009, the RO granted entitlement to a TDIU rating, effective on April 7, 2008.  

In a VA Form 646, Statement of Accredited Representative in Appealed Case, dated in January 2010, the Veteran's representative reported that the Veteran's low back symptoms significantly restricted her activities of daily living and caused her to lay down all the time and have no quality of life.  

Notably, in a March 2010 decision and remand, the Board assigned a 40 percent evaluation for the service-connected low back disability prior to January 1, 2008, and remanded the issue of an increased rating higher than 40 percent for the service-connected low back disability for additional development of the record.  

This action was implemented in a November 2011 RO rating decision, which granted entitlement to a 40 percent evaluation for the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy, and partial facetectomy, effective on December 18, 2006.  

Notably, in a VA Form 646, Statement of Accredited Representative in Appealed Case, dated in February 2012, the Veteran's representative characterized the issue on appeal as entitlement to an evaluation in excess of 40 percent, beginning January 1, 2008.  

A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  A claimant, however, can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

Hence, the Board will proceed with adjudicating the claim for an increased rating for the period beginning on January 1, 2008.  

On QTC examination in January 2008, the examiner observed that there was no ankylosis of the lumbar spine or signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The range of motion studies included findings of flexion to 50 degrees with pain at 30 degrees, extension to 5 degrees with pain at 0 degrees, and bilateral lateral flexion and rotation to 20 degrees with pain at 10 degrees bilateral lateral flexion.  

The examiner noted the joint function of the spine was additionally limited by pain, fatigue, and lack of endurance after repetitive use, with pain having the major functional impact.  The examiner noted that the lumbar spine was not additionally limited by weakness or incoordination on repetitive use.  

The Veteran was diagnosed with degenerative spondylolisthesis and lumbar stenosis L4 to L5 status-post lumbar laminectomy, decompression, foraminotomy and partial facetectomy, with no change in diagnosis with residual scar.  

In an addendum report, the examiner noted that the Veteran specifically denied that she was put on bed rest by a physician, and noted that only after her surgery was she on complete bed rest due to the surgery.  She did indicate that her physician increased her pain medication because she was in pain on a daily basis.  

A January 2009 VA treatment record reveals findings of decreased range of motion of the lumbar spine in all planes and spasm in the lumbar paravertebrals, and a diagnosis of lumbar radiculopathy.  

Significantly, on VA examination in August 2009, the examiner observed that there was no evidence of radiating pain on movement, muscle spasm, guarding of movement, atrophy present in the limbs, decreased muscle tone or musculature.   

There was tenderness from L3 to S1, and favorable ankylosis of the thoracolumbar spine from L3 to S1, which prevented range of motion testing.  Moreover, the examiner noted that the Veteran exhibited signs of lumbar intervertebral disc syndrome, which did not cause any bowel dysfunction and bladder dysfunction.  

The Veteran was diagnosed with degenerative spondylolisthesis and lumbar stenosis L4 to L5 status-post lumbar laminectomy, decompression foraminotomy and partial facetectomy with lumbar scar, with objective factors of healed lumbar scar, post spinal fusion, and subjective factors of two instances of back surgery.  

More recently, the Veteran underwent a VA spine examination in January 2012.  An addendum noted that the claims file was reviewed.  

During the examination, the Veteran complained of having symptoms of chronic low back pain and spasm, difficulty bending over and lifting more than 5 pounds, and feeding herself.  She admitted to being continent of bowel and bladder, to using a walker at home due to recent knee surgery and wheel chair for distance, and to being able to walk about 75 feet with wheeled walker, to self grooming, and capable of independent activities of daily living.  

The examiner noted the Veteran was currently undergoing back stretching and water therapy at the time of the examination for chronic back pain that did not respond to morphine, rated as 7 out of 10 on a scale from 1 to 10, radiates up the spine, and worsened with overuse and fatigue.  The Veteran denied that flare-ups impacted the function of the thoracolumbar spine.  

On examination, the examiner observed the Veteran did not have localized tenderness or pain to palpation for joints or the soft tissue of the thoracolumbar spine, guarding or muscle spasm of the thoracolumbar spine, radicular pain, or intervertebral disc syndrome or any incapacitating episodes.  

The Veteran was able to perform repetitive-use range of motion testing with three repetitions and did exhibit additional limitation in range of motion of the thoracolumbar spine following repetitive testing, as well as functional impairment of the thoracolumbar spine, to include less movement than normal, excess fatigability, and interference with sitting, standing and/or weight bearing.  No guarding or muscle spasm of the thoracolumbar spine was observed.  

The Board finds the VA examination report, QTC reports and VA treatment records as discussed constitute probative evidence as to the nature and severity of the service-connected low back disability.  Moreover, the Board notes that these findings have not been refuted by objective medical evidence to the contrary.  

Additionally, the Board recognizes that the Veteran and her representative have presented statements indicating that she currently experiences periods of incapacitation due to her spine disability.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self- interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Although in this case the Veteran is deemed competent and credible to describe symptoms related to her thoracolumbar spine pathology, to include pain, immobility, fatigue, and muscle spasms in the thoracolumbar spine, as these particular symptoms are capable of lay observation, she has not been shown to possess any training, expertise, or credentials in the field of medicine and is not competent to evaluate the nature and severity her service-connected spine disability.  

Accordingly, any lay statement presented as to the extent of her service-connected disability must be considered in light of the objective findings from the VA and QTC examinations, which were based upon a detailed assessment of various diagnostic tests.  

Based on the foregoing, the Board concludes that, from January 1, 2008, an evaluation in excess of 40 percent for the service-connected lumbosacral spine disability under any of the applicable diagnostic criteria is not warranted.  

In order to warrant an evaluation in excess of 40 percent, there must be competent evidence of intervertebral disc syndrome with incapacitating episodes of 6 weeks or more during a 12 month period, or of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a DCs 5235 to 5243 (2011).  

As discussed, the VA and QTC examination reports specifically indicate that there was no unfavorable ankylosis of the thoracolumbar spine or intervertebral disc disease with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine in connection with the claim for increase.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings are appropriate for the claim on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage ratings for the service-connected disability on appeal during the period in question.  

Extraschedular Considerations

The above determinations are based upon consideration of the applicable schedular criteria.  The service-connected lumbar spine disability is shown to be contemplated by the assigned evaluation.  As such, it is not shown to be unusual or exceptional.  

Hence, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board notes that under Rice v. Shinseki, 22. Vet. App. 44 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran is currently in receipt of a TDIU, effective on April 7, 2008; hence any development or consideration under Rice is not required at this time.  



ORDER

From January 1, 2008, a rating in excess of 40 percent for the service-connected degenerative spondylolisthesis and lumbar stenosis, L4 to L5, status-post lumbar laminectomy, decompression foraminotomy and partial facetectomy is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


